Title: Thomas Law to Thomas Jefferson, 22 December 1810
From: Law, Thomas
To: Jefferson, Thomas


            
              
                Sir—
                Washington Decr 22. 1810
              
              Having been shewn a Paragraph in the Federal republican—Headed
              An authentic anecdote
              I thought it incumbent upon me, to write the enclosed to Mr Wagner, as and to desire him to insert it in his paper— as he did not reply, I sent another Copy to Mr Barry, hoping that Mr Wagner would have more pleasure in inserting the antedote than the bane, I also desired Mr Barry if he refused; to send it to another paper, which he has not done, thinking that a man in a white coat can only suffer by a contest with a chimney sweep—Mr Wagners reply accompanies this—
              I hope that this correspondence, evinces that
              
                I am with Sincere esteem Yr mt Obt St
                
 Thos Law
              
            
            
               I did myself the pleasure of forwarding to you my Pamphlet on Instinctive impulses—
            
          